AO 245B (R~v. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                     V.


                         Ines Salazar-Guerrero                                  Case Number: 2:19-mj-10151

                                                                                Leah Wea


REGISTRATION NO. 94990051
                                                                                                            AU~ ..: 5 2019
THE DEFENDANT:
 IZl pleaded guilty 10 count(s) .....:l~o~f~C~o~m~p~l~m~·n~t---------L~ctii;:~;ii'Mic~:owLJ~-l--
 0 was found guilty to count(s)
     after a pica of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): '

Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1'

      The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s).
                    ----~------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                             /.
                                                                I I / \

                               •
                          TIME SERVED                         _t __        ~
                                                                          _ _ _ days l (_~-✓-i
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Com1 recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this j:1dgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States .i\ttvrney of any material change in the defendant's economic circumstances.

                                                                         Monday, August 5, 2019
                                                                         Date of Imposition of Sentence


Received
              DlJSl\1
                                                                         ~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Orfjce Copy                                                                                                        2:19-mj-10151
